             Case 2:17-cv-01328-RSL Document 52-2 Filed 09/30/19 Page 1 of 8




 1                                                                   The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
10   UNITED STATES OF AMERICA, et al.,
     ex rel. SCEF, LLC, et al.,
11                                                        No. 2:17-cv-01328-RSL
                                  Plaintiffs,
12                                                        SUPPLEMENTAL DECLARATION
            v.                                            OF JOHN MININNO IN SUPPORT
13                                                        OF RELATORSC RESPONSE TO
     ASTRAZENECA PLC, et al.,                             ?84>10 =>.>1=C 79>49N TO
14                                                        04=74== <16.>9<=C /9MPLAINT
                                  Defendants.
15

16
            I, John Mininno, declare as follows:
17
            I make this supplemental declaration in support of the HW^Sfadeq HWeba`eW fa K`[fWV
18
     IfSfWeq Daf[a` fa ;[e_[ee HW^Sfadeq 9a_b^S[`f, Dkt. # 34, and to respond to certain arguments
19

20   dS[eWV [` fZW HWb^k DW_adS`Vg_ [` Igbbadf aX fZW K`[fWV IfSfWeq Daf[a` fa ;[e_[ee HW^Sfadeq

21   Complaint %nHWb^ko&' Dkt. # 39.
22          1.     I have personal knowledge of the matters stated herein and if called upon to
23
     testify as to them I could and would do so competently.
24
            2.     I am a member of Venari Partners, LLC, which does business as the National
25
     ?WS^fZ9SdW 7`S^ke[e >dagb %nE?97o&) E?97 [e fZW _S`SY[`Y member of Relator SCEF, LLC.
26


     SUPP. DECL. OF JOHN MININNO IN SUPP. OF H<C7JFHIq
     RESP. TO UNITED STAT<Iq DFJ) JF ;@ID@II H<C7JFHIq
     COMPL.
     (2:17-cv-01328-RSL) - 1
              Case 2:17-cv-01328-RSL Document 52-2 Filed 09/30/19 Page 2 of 8




 1          3.      JZW HWb^k SeeWdfe fZSf n[t]he notion that NHCA Group had no preconception that
 2   the information it collected from former employees in psurveysq would be used for litigation
 3
     efdS[`e UdWVg^[fk)o Dkt. # 39 at p. 4. While it is trgW fZSf ea_W aX E?97qe cgS^[fSf[hW X[`V[`Ye
 4
     were eventually later used to support the allegations in these matters, NHCA could never fully
 5
     know in advance what it would learn from its research interviewsmthis is quite standard in any
 6

 7   kind of research. Consistent with qualitative research principles and norms, and consistent with

 8   E?97qe ai` _[ee[a`' bSdf[U[bS`fe iWdW fdWSfWV i[fZ dWebWUf' TW`WX[UW`UW, and justice; and

 9   [`fWdh[WiWdeq T[SeWe, if any, remained private. Still, key here is that the vast majority of the
10   E?97qe VSk-to-day activity over the last five years was never used in any litigation; instead, the
11
     [`Xad_Sf[a` YS[`WV Xda_ fZW dWeWSdUZ iSe geWV fa [`UdWSeW fZW E?97qe Va_S[` WjbWdf[eW [` fZW
12
     field of the detection and prevention of fraud, waste, and abuse in the healthcare industry. The
13
     industry constantly changes over time and in order to maintain domain expertise, the qualitative
14

15   research is an ongoing process.

16          4.      JZW HWb^k efSfWe5 n[s]WhWdS^ i[f`WeeWe iWdW ea^[U[fWV Xad E?97 >dagbqe

17   pqualitative research studyq after NHCA Group had already filed actions in Massachusetts, New
18
     York, and Texas alleging substantially the same conduct, including against one of the same
19
     defendants in this case. Worse yet, two witnesses in this case appear to have been interviewed for
20
     this case after it had been filed, and yet NHCA Group persisted with the pretext of pqualitative
21
     researchq and emphasized its claim of pno bias one way or the other about the industry.qo Dkt. #
22

23   39 at p. 4. AstraZeneca is not a defendant in the Massachusetts, New York, or Texas actions.

24   While some of the nurse educator placement agencies overlap in the cases, the claims of each
25   case necessarily flow from the actions of the pharmaceutical companies and, in this case, the
26
     particular actions taken by AstraZeneca defendants. Further, the two witnesses interviewed in

     SUPP. DECL. OF JOHN MININNO IN SUPP. OF H<C7JFHIq
     RESP. TO UNITED STAT<Iq DFJ) JF ;@ID@II H<C7JFHIq
     COMPL.
     (2:17-cv-01328-RSL) - 2
             Case 2:17-cv-01328-RSL Document 52-2 Filed 09/30/19 Page 3 of 8




 1   this case after it was filed were both Bydureon witnesses. Both witnesses were originally
 2   interviewed prior to the filing of the Complaint and had their facts included in the Complaint.
 3
     The primary purpose of the follow-up interviews with these individuals was to obtain the names
 4
     of prescribing physicians with whom they worked regarding Bydureon so that the prescription
 5
     data for the physicians could be provided to the United States of America %n>overnmento&.
 6

 7          5.      The Government continues to assail my research methodology. See Dkt. # 39 at 4

 8   n.4. However, we have used qualitative and investigatory research principles in all of our cases,

 9   i.e., the evidence NHCA provided in other cases was not based on double-blind research. For
10   example, NHCA did not use double-blind research when we appeared as relator PRAPOMA,
11
     LLC in United States ex rel. Doe v. Insys Therapeutics, Inc., No. 14-3488 (C.D. Cal.), a case in
12
     which the United States intervened and utilized my research without raising any concerns about
13
     my investigative techniques or methodology. The Government states that the first to file Novo
14

15   Nordisk settlement captioned United States ex rel. Kennedy v. Novo A/S, No. 13-1529 (D.D.C.),

16   did not resolve any white coat marketing or Anti-Kickback Statute claims of any sort. Dkt. # 39

17   at p. 5. They are technically correct in that assertion. However, the conduct that was settled
18
     involved, inter alia, unlawful drug promotion by both Novo sales reps and Certified Diabetes
19
     Educators (or nurses)mwhich we refer to as White Coat Marketing.
20
            6.      Since we were not first to file, we did not share in that reward. However, in its
21
     press release, the United States Department of Justice referenced our case and all the others that
22

23   contributed to this outcome:

24          The FCA settlement resolves seven lawsuits filed under the whistleblower
            provision of the federal FCA, which permits private parties to file suit on behalf
25          of the United States for false claims and share i` S badf[a` aX fZW YahWd`_W`fqe
            recovery. The civil lawsuits are captioned as follows: United States, et al. ex rel.
26
            Kennedy, v. Novo A/S, et al., No. 13-cv-01529 (D.D.C.), United States, et al. ex
            rel. Dastous, et al. v. Novo Nordisk, No. 11-cv-01662 (D.D.C), United States, et
     SUPP. DECL. OF JOHN MININNO IN SUPP. OF H<C7JFHIq
     RESP. TO UNITED STAT<Iq DFJ) JF ;@ID@II H<C7JFHIq
     COMPL.
     (2:17-cv-01328-RSL) - 3
Case 2:17-cv-01328-RSL Document 52-2 Filed 09/30/19 Page 4 of 8
Case 2:17-cv-01328-RSL Document 52-2 Filed 09/30/19 Page 5 of 8




                       XHIBIT
Case 2:17-cv-01328-RSL Document 52-2 Filed 09/30/19 Page 6 of 8
Case 2:17-cv-01328-RSL Document 52-2 Filed 09/30/19 Page 7 of 8
Case 2:17-cv-01328-RSL Document 52-2 Filed 09/30/19 Page 8 of 8
